                            IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NORTH CAROLINA
                                     SOUTHERN DIVISION
                                     No.: 7:16-CV-00334-RJ

PERCY THELMORE TYNDALL,                       )
                                              )
                                              )
                                              )
               Plaintiff:                     )
                                              )      ORDER APPROVING 406(h) FEES
                                              )
                                              )
ANDREW SAUL                                   )
Commissioner of Social Security,              )
                                              )
     Defendant. )
_______________ )


        Plaintiff's counsel filed a motion for approval of attorney's fees under section 206(b) of

the S9cial Security Act, 42 U.S.C. § 406(b), seeking an award of 25 percent of past due benefits

payablet? Plaintiff: less $6,000 that Plaintiffs counsel has requested from the Commissioner for

,repr¢s~ntation of the Plaintiff in the administrative proceedings before the agency under section

206(a) of the Social Security Act, 42 U.S.C. § 406(a). Attomey's fees under section 206(b) are

paid from past-due benefits awarded to a successful claimant, 42 U.S.C. §406(b). In this ca§e, tht::

Commissioner has owes a total of $86,178 in past due benefits. Plaintiffs counsel's request

represents an award of attorney fees in the amount of $15,445 of total retroactive benefits from

the plaintiff for work in Federal Court.

       P1ah1tiff has previously been awarded attorney's fees under the Equal Access to Justice

Act(EAJA), 28 U.S.C. § 2412, in the amount of $4,500.

       UnderGisbrechtv. Barnhart, 535 U.S. 789, 122 S. Ct. 1817 (2002), it is the duty of the

Collit to detennine a reasonable fee.
       The Court, in.Culbertson v,Berryhill,586 U.S. 304, 139 S. Ct. 517(2019), has endorsed

the use of a contingency contract between the parties to allow up to a 25% fee of aggregate

benefits for representation in Federal Court, providing that such a fee is reasonable.

       It is ORDERED that Plaintiff's counsel be awarded fees under 42 U.S.C. § 406(b) in the

  · , ainounJ of $15,445, and to refund to Plaintiff the EAJA award of $4,500 from this amount.

       This the _!I__ day of Oc:tober,2019.




                                               RobertB~
                                               United States Magistrate Judge




                    j
